DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority as a Continuation of PCT/CN2019/085698 filed 5/6/2019 and Chinese Application CN201810451455.3 filed 5/11/2018 is acknowledged.
Preliminary Amendment filed 11/30/2020 is acknowledged
Claims 1, 3-6, 8, 10, and 11 have been amended.
Claims 15-20 have been newly added.
Claims 1-20 remain pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/11/2020 and 5/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 8, and 15 recite “a feedback signal of the network device…in response to each preamble signal carries a timing advance”, but then recites determining a valid TA from “the plurality of received TAs”.   There is not clear antecedent basis for this limitation, as it is unclear if the “a feedback signal” is meant to encompass a plurality of feedback signals, each carrying a timing advance, in response to each preamble signal, or if “a feedback signal” is a single feedback signal comprising one or a plurality of timing advance(s).  
Dependent claims 2-7, 9-14, and 16-20 are rejected due to their dependence on claims 1, 8, and 15, respectively.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-4, 7-11, and 14-18 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US20120307811A1), hereafter Kwon.

Regarding claim 1,
Kwon discloses an uplink transmission method (Title; Fig. 4, 5, 8, 9) comprising sending, by a user equipment (UE), a plurality of preamble signals to a network device (i.e. Fig. 4-5, S430/530, S475/575; Fig. 9, S920/960; RA preambles through all CCs of CC sets in parallel) and receiving, by the UE, a feedback signal of the network device in response to the plurality of preamble signals, wherein the feedback signal in response to each preamble signal carries a timing advance (TA) (i.e. Fig. 4-5, S440/540, S480/580; Fig. 9, S940/965; paragraph 66; receive RAR through all CCs of CC sets in parallel, including UL grant and TA).
Kwon further shows determining, by the UE, a valid TA from the plurality of received TAs (Fig. 4, S470; Fig. 5, S570-572; Fig. 9, S930-934; paragraph 123, 161, 173), determining, by the UE, a parameter used for uplink transmission based on a feedback signal carrying the valid TA or preamble signal corresponding to the valid TA (Fig. 5, S574, S590; Fig. 9, S936/970) and sending, by the UE, uplink data according to the parameter (i.e. Fig. 3, S330; paragraph 66; uplink transmission of synchronized data through PUSCH based on received TA information).

Regarding claim 8,
Kwon discloses a user equipment (UE) comprising sending/receiving unit (Fig. 11, transceiving unit 1150) and processing units (Fig. 11, 1105-1140) for performing the functions as shown above in the method of claim 1.

Regarding claim 15,
Kwon discloses a non-transitory machine readable medium comprising instructions that cause a data processing system to perform uplink transmission method of claim 1 (Fig. 10-11; paragraphs 82, 84; disclosed units inherently comprise instructions/software in internal memory implemented by processor/controller).



Regarding claim 2, 3, 9, 10, 16 and 17,
Kwon discloses at least two preamble signals in the plurality of preamble signals are different, occupying different time domain resources/different frequency domain resources/or different time domain resources and different frequency domain resources (Fig. 1, 3-5; paragraph 63-64; paragraph 64, 101-107).

Regarding claims 4, 7, 11, 14, and 18,
Kwon discloses the feedback signal in response to each preamble signal carries a parameter/time-frequency resource (Fig. 1, 3-5; paragraph 63-64; paragraph 64, 101-107) configuration information used for the uplink transmission and determining, by the UE, the parameter based on the parameter configuration information carried in the feedback signal carrying the valid TA (paragraph 65-66).

6.	Claims 1-4, 7-11, and 14-18 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US20110170535A1), hereafter Wang.

Regarding claim 1,
Wang discloses an uplink transmission method (Title; Fig. 1, 5, 7, 13, 16) comprising sending, by a user equipment (UE), a plurality of preamble signals to a network device (i.e. Fig. 5, RA preamble for each of CC#1-3; paragraph 53) and receiving, by the UE, a feedback signal of the network device in response to the plurality of preamble signals, wherein the feedback signal in response to each preamble signal carries a timing advance (TA) (i.e. Fig. 5, RA responses for each preamble/CC includes timing advance values of each CC).
Wang further shows determining, by the UE, a valid TA from the plurality of received TAs (paragraphs 65-66, 81, 89-91), determining, by the UE, a parameter used for uplink transmission based on a feedback signal carrying the valid TA or preamble signal corresponding to the valid TA (i.e. Fig. 13, 16; paragraphs 94-100; applying TA command to achieve uplink timing synchronization per CC group determined for contention-based random access procedure when the time alignment time is not running or expired) and sending, by the UE, uplink data according to the parameter (i.e. Background; synchronized uplink communication while the timer is running).

Regarding claim 8,
Wang discloses a user equipment (UE) comprising sending/receiving unit (i.e. communication interfacing unit; Fig. 2, 220) and processing units (Fig. 2, 200) for performing the functions as shown above in the method of claim 1.

Regarding claim 15,
Wang discloses a non-transitory machine readable medium (i.e. storage unit; Fig. 2, 210) comprising instructions (i.e. program code; Fig. 2, 214) that cause a data processing system to perform uplink transmission method of claim 1 (Fig. 2; para 36).



Regarding claim 2, 3, 9, 10, 16, and 17,
Wang discloses at least two preamble signals in the plurality of preamble signals are different (i.e. dedicated; different CC = different time and/or frequency allocation; Fig. 1, 5-9).

Regarding claims 4, 7, 11, 14, and 18,
Wang discloses the feedback signal in response to each preamble signal carries a parameter/time-frequency resource configuration information (i.e. per CC) used for the uplink transmission; and determining, by the UE, the parameter based on the parameter configuration information carried in the feedback signal carrying the valid TA (i.e. Fig. 13, 16; paragraphs 94-100; applying TA command to achieve uplink timing synchronization per CC group determined for contention-based random access procedure when the time alignment time is not running or expired).










Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 5, 6, 12, 13, 19, and 20 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Kwon or Wang in view of Du et al. (USP 8717985B2), hereafter Du.

Regarding claims 5, 6, 12, 13, 19, and 20,
Kwon and Wang each disclose determining the parameter based on a time-frequency resource occupied by the preamble/feedback signal carrying the valid TA (Kwon: paragraphs 106-113; Wang: same CC for DL/UL) but neither Kwon nor Wang disclose use of a sequence number of a preamble sequence of the preamble signal.
Du disclose use of a sequence number (i.e. serial number) of a preamble sequence of the preamble signal (Fig. 3; Summary; Col. 5-6; use of RA preamble serial number for generating group identifier used by the terminal for RA response).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Kwon or Wang by using a sequence number of a preamble sequence of the preamble signal corresponding to the valid TA, as shown by Du, thereby increasing flexibility of the random access procedure for multiple RA channels.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477